UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Registration Statement under the Securities Act of 1933 URBAN BARNS FOODS INC. (Exact name of registrant as specified in its charter) Nevada 20-0215404 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 7170 Glover Road, Milner, BC, Canada, V0X 1T0 (604) 888-0420 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Resident Agents of Nevada, Inc. arson Street, Suite 4 Carson City, Nevada 89701 (775) 882-4641 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Macdonald Tuskey 1210-777 Hornby Street, Vancouver, BC Canada, V6Z 1S4 Tel: (604) 689-1022 Fax: (604) 681-4760 Approximate Date of Commencement of Proposed Sale to the Public:As soon as practicable after this Prospectus is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Prospectus number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Security (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Shares of Common Stock, par value $0.01 Shares of Common Stock, par value $0.01 Total Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 of the Securities Act of 1933. Shares underlying warrants. Computed assuming all of the shares of Series A Preferred Stock are sold and the market price at the time of such sale is $0.27 per share, which is the average closing price per share of the registrant’s common stock over ten trading days ended May 27, 2010. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said section 8(a), may determine. PROSPECTUS URBAN BARNS FOODS INC. 28,470,588 Shares of Common Stock DATED June 2, 2010 OFFERING PRICE:$0.27 PER SHARE This prospectus relates to the resale of up to 28,470,588 shares of our common stock by Socius CG II, Ltd.,(the “Selling Securityholder”), consisting of 1,470,588 shares of common stock issued to the Selling Secuirtyholder pursuant to that certain Preferred Stock Purchase Agreement, dated April 13, 2010, between Urban Barns Foods Inc., and Socius Capital Group, LLC, an affiliate of the Selling Securityholder (the “Purchase Agreement”) and 27,000,000 shares of common stock issuable upon exercise of a warrant issued to the Selling Securityholder pursuant to the Purchase Agreement. The Selling Securityholder may sell such common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. The Selling Securityholder may be deemed an underwriter within the meaning of the Securities Act of 1933, as amended, in connection with the sale of the shares. We will pay the expenses of registering these shares.We will not receive proceeds from the sale of our shares by the Selling Securityholder; however, we will receive payment in cash or notes issued by the Selling Securityholder upon any exercise of warrants. The securities are being registered to permit the Selling Securityholder to sell the securities from time to time in the public market. The Selling Securityholder may sell the securities through ordinary brokerage transactions or through any other means described in the section titled “Plan of Distribution.” We do not know when or in what amount the Selling Securityholder may offer the securities for sale. The Selling Securityholder may sell any, all or none of the securities offered by this prospectus. Our common stock is quoted on the OTC Bulletin Board under the symbol “URBF.OB”.The last reported sale price of our common stock on the OTC Bulletin Board on June 1, 2010 was $0.25.The OTC Bulletin Board is a regulated quotation service that displays real-time quotes, last-sale prices and volume information for over-the-counter equity securities.Over-the-counter securities are traded by a community of market makers that enter quotes and trade through a sophisticated computer network. Information on the OTC Bulletin Board can be found at www.otcbb.com. OTC Bulletin Board quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions.Our common stock is presently not traded on any stock market or securities exchange. We do not intend to apply for listing on any national securities exchange or on the NASDAQ stock market.The purchasers in this offering may be receiving an illiquid security. An investment in our securities is speculative. See the section entitled "Risk Factors" beginning on Page 8 of this Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus.Any representation to the contrary is a criminal offense. The date of this Prospectus is June 2, 2010 Table of Contents Prospectus Summary 2 Risk Factors 5 Use of Proceeds 10 Determination of Offering Price 10 Selling Security Holders 10 Plan of Distribution 11 Description of Securities to be Registered 14 Interests of Named Experts and Counsel 15 Description of Business 15 Description of Property 19 Legal Proceedings 19 Market for Common Equity and Related Stockholder Matters 19 Financial Statements 19 Management's Discussion and Analysis of Financial Position and Results of Operations 21 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 24 Directors and Executive Officers 26 Executive Compensation 30 Security Ownership of Certain Beneficial Owners and Management 31 Certain Relationships and Related Transactions 32 Disclosure of Commission Position on Indemnification of Securities Act Liabilities 32 1 Prospectus Summary This Prospectus includes forward-looking statements. To the extent that any statements made in this Prospectus contain information that is not historical, such as financial projections, information or expectations about our business plans, results of operations, products or markets, or future events, such statements are forward-looking. Forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”.Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements.These include, among others, the cautionary statements in the “Risk Factors” section beginning on page 8 of this Prospectus and the “Management's Discussion and Analysis of Financial Position and Results of Operations” section elsewhere in this Prospectus.We do not undertake any obligation to publicly update any forward-looking statements. You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. In this prospectus, references to “Urban Barns,” “the Company,” “we,” “us,” and “our,” refer to Urban Barns Foods Inc. Our Business We were incorporated as HL Ventures Inc. on May 21, 2007 under the laws of the State of Nevada. On December 4, 2009 we acquired all of the issued and outstanding common shares of Urban Barns Foods Inc., a privately held company incorporated under the laws of the Province of Alberta, pursuant to a share exchange agreement dated October 9, 2009.As a result, Urban Barns is now our wholly owned subsidiary.Our principal executive office is located at 7170 Glover Drive, Milner, British Columbia, Canada V0X 1T0.Our telephone number is 604.888.0420.Our fiscal year end is July 31. We are an urban produce production company that aims to be the supplier of choice of fresh, locally grown, high-quality organic and conventional fruits and vegetables for urban consumers. We have identified a revenue opportunity in the produce industry which we believe is currently underutilized.This consists primarily of producing select fruits and vegetables in a secure, indoor environment in close proximity to urban centers, where the population of potential consumers exceeds that of rural locales, regardless of regional climate or outdoor growing season constraints.Our business plan therefore seeks to eliminate two of the most important logistical problems facing both producers and consumers of organic and conventional fruits and vegetables today: ● costs and delays related to shipping fresh produce from where it is grown to where it can be sold; and ● variations in climate that prevents certain produce from being grown in certain markets. Our strategy is to develop a series of “urban barns” that we use to grow our fruits and vegetables in a number of urban centers, beginning with Vancouver, Canada and San Juan, Puerto Rico.To do this, we plan to lease and retrofit a series of warehouse-type facilities in high density strategic locations and purchase and install proprietary growing machines to grow our organic and conventional produce.This will provide consumers with a desirable degree of food security in addition to the other benefits associated with vertical farming, such as a reduced ecological footprint. Our mission is to become the first company to create brand-name awareness for its produce by providing locally-grown fruits and vegetables to local retailers and businesses at prices that compete with those at which conventional and organic produce is typically offered.We believe that this will permit consumers to substitute fresh, healthy, high-quality local equivalents into their diet in place of fruits and vegetables grown in distant regions at a similar or more competitive price point. 2 The Offering The 28,470,588 shares of our common stock being registered by this Prospectus represent approximately 36% of our issued and outstanding common stock as of June 2, 2010 assuming all of the warrants held by the Selling Securityholder are exercised. Securities Offered: 28,470,588 shares of common stock offered by the Selling Securityholder. Initial Offering Price: The Selling Securityholder may sell all or a portion of their shares through public or private transactions at prevailing market prices or at privately negotiated prices. Minimum Number of Securities to be Sold in this Offering: None Securities Issued and to be Issued: As of June 2, 2010 we had 49,804,758 shares of our common stock as well as warrants and options to acquire an additional 27,371,500 shares of our common stock, issued and outstanding. All of the common stock to be sold under this Prospectus will be sold by existing stockholders. Our common stock is quoted on the OTC Bulletin Board under the symbol “URBF.OB”. Trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a depressive effect on the market price for our common stock. Proceeds: We will not receive any proceeds from the sale of our common stock by the Selling Securityholder, however, we will receive payment in cash or notes issued by the Selling Securityholder upon any exercise of warrants. 3 Financial Summary Information All references to currency in this Prospectus are to U.S. Dollars, unless otherwise noted. The following table sets forth selected financial information, which should be read in conjunction with the information set forth in the “Management’s Discussion and Analysis of Financial Position and Results of Operations” section and the accompanying financial statements and related notes included elsewhere in this Prospectus. Income Statement Data Three Months Ended January 31, 2010 (unaudited) Six Months Ended January 31, 2010 (unaudited) Year ended July 31, 2009 Revenues - - - Operating Expenses Net Profit (Loss) Net Profit (Loss) per share – Basic and Diluted ) ) ) Balance Sheet Data January 31, 2010 (unaudited) July 31, 2009 July 31, 2008 Working Capital Surplus (Deficiency) ) ) Total Assets Total Current Liabilities - 4 Risk Factors Please consider the following risk factors before deciding to invest in our common stock. Any investment in our common stock involves a high degree of risk. You should consider carefully the risks and uncertainties described below, and all other information contained in this prospectus, before you decide whether to purchase our common stock. The occurrence of any of the following risks could harm our business. Additional risks and uncertainties not currently known to us or that we currently deem immaterial may also become important factors that may harm our business. You may lose part or all of your investment due to any of these risks or uncertainties. This prospectus also contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks we face as described below and elsewhere in this prospectus. Risks Related to Our Business 1. The loss of Jacob Benne, our President, Chief Executive Officer, and Director, and Daniel Meikleham our Chief Financial Officer and the Chairman of our Board of Directors would harm our business and decrease our ability to operate profitably. We will rely heavily on Jacob Benne and Daniel Meikleham to conduct our operations and the loss of these individuals could significantly disrupt our business.Virtually all material decisions concerning the conduct of our business are made or are significantly influenced by Jacob Benne and Daniel Meikleham.We have a consulting agreement with Mr. Benne, but Mr. Benne is able to terminate the agreement with one month’s written notice.We do not have an employment agreement with Mr. Meikleham, and as such, they may resign from their positions with us at any time.While we believe that we may be able to enter into executive services agreements with Jacob Benne and Daniel Meikleham that ensure their continued provision of services to us, we cannot assure you that we will be able to enter into such agreements in the near future, if at all. Should we fail to enter into acceptable agreements with Jacob Benne and Daniel Meikleham, we may not be able to maintain the visibility in the industry that is necessary to develop our business plan which will lead to an inability to create revenues and achieve profitability. 2. We require additional funding to continue our operations.If we do not secure additional funding, we may not be able to develop our growing facilities which will affect our ability to generate revenues and achieve profitability. Our failure to raise additional capital to finance our business could force us to limit or cease our operations.Our business plan contemplates that we will finance a significant portion of each of our vegetable and fruit growing facilities through external financing via debt, equity or joint ventures.Accordingly, we will need to raise additional funds, and we may not be able to obtain additional debt or equity financing on favorable terms, if at all. If we raise additional equity financing, our stockholders may experience significant dilution of their ownership interests, and the per-share value of our common stock could decline. If we engage in debt financing, we may be required to accept terms that restrict our ability to incur additional indebtedness and force us to maintain specified liquidity or other ratios.If we need additional capital and cannot raise it on acceptable terms, we may not be able to, among other things, finance the acquisition of growing equipment as well as the production and/or distribution of produce, which would negatively impact our business and our ability to generate revenues and achieve profitability. 3. Investors may not be able to adequately evaluate our business due to our short operating history, lack of revenues and no customers. We may not be successful in developing our products or our services and the value of your investment could decline. We are a development stage company with no substantial tangible assets in a highly competitive industry. We have little operating history, no customers and no revenues. This makes it difficult to evaluate our future performance and prospects. Our prospects must be considered in light of the risks, expenses, delays and difficulties frequently encountered in establishing a new business in an emerging and evolving industry, including the following factors: ● our business model and strategy are still evolving and are continually being reviewed and revised; ● we may not be able to raise the capital required to develop our initial client base and reputation; and ● we may not be able to successfully develop our planned products and services. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we may suspend or cease operations. We cannot be sure that we will be successful in meeting these challenges and addressing these risks and uncertainties. If we are unable to do so, our business will not be successful and the value of your investment in us will decline. 5 4.There is substantial doubt as to whether we will continue operations. If we discontinue operations, you could lose your investment. The following factors raise substantial doubt regarding the ability of our business to continue as a going concern: (i) the losses we incurred since our inception; (ii) our lack of operating revenues as at January 31, 2010; and (iii) our dependence on sale of equity securities and receipt of capital from outside sources to continue in operation. We anticipate that we will incur increased expenses without realizing enough revenues. We therefore expect to incur significant losses in the foreseeable future. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue our business. If we are unable to obtain financing from outside sources and eventually produce enough revenues, we may be forced to sell our assets, curtail or cease our operations. If this happens, you could lose all or part of your investment. 5.If we do not achieve the appropriate cost structure in the highly competitive food industry, we may not be able to achieve profitability. Our success depends in part on our ability to achieve the appropriate cost structure and operate efficiently in the highly competitive food industry, particularly in an environment of volatile input costs. We will attempt to implement profit-enhancing initiatives that impact our supply chain and general and administrative functions. These initiatives will be focused on cost-saving opportunities in procurement, manufacturing, logistics, and customer service, as well as general and administrative overhead levels. If we are not able to effectively manage costs and achieve additional efficiencies, we may not be able to compete in our industry and achieve profitability. 6. Success depends in part on our ability to attract and retain our personnel, which we may or may not be able to do. Our failure to do so could prevent us from achieving our goals and becoming profitable. Although we have not experienced problems attracting and retaining key personnel in the recent past, we believe that our inability to attract or retain our personnel could have a material adverse effect on our ability to conduct our business. If we are unable to retain personnel, we may not be able to provide adequate services and marketing to develop and maintain a good reputation and brand in the market, which could prevent us from generating sufficient revenues to become profitable. 7. As our business assets and the majority of our directors and officers are located outside of the US, investors may be limited in their ability to enforce US civil actions against our assets or our directors and officers. You may not be able to receive compensation for damages to the value of your investment caused by wrongful actions by our directors. Our current business assets are located in Canada and the majority of our directors and officers are resident outside of the US. Consequently, it may be difficult for United States investors to affect service of process within the United States upon our assets or our directors or officers, or to realize in the United States upon judgments of United States courts predicated upon civil liabilities under U.S. Federal Securities Laws. A judgment of a U.S. court predicated solely upon such civil liabilities may not be enforceable in a foreign court if the U.S. court in which the judgment was obtained did not have jurisdiction, as determined by the foreign court, in the matter. There is substantial doubt whether an original action could be brought successfully in foreign jurisdictions against any of our assets or our directors or officers predicated solely upon such civil liabilities. You may not be able to recover damages as compensation for a decline in your investment. 8. We indemnify our directors against liability to us and our shareholders, and the costs of this indemnification could negatively affect our operating results. Our Bylaws allow for the indemnification of our officers and directors in regard to his carrying out the duties of his offices. The Bylaws also allow for reimbursement of legal defenses. As to indemnification for liabilities arising under the Securities Act of 1933 for directors, officers or persons controlling us, we have been informed that in the opinion of the SEC such indemnification is against public policy and unenforceable. Since our directors and officers are aware that they may be indemnified for carrying out the duties of their offices, they may be less motivated to meet the standards required by law to properly carry out their duties, which could have a negative impact on our operating results. Also, if any director or officer claims against us for indemnification, the costs could have a negative effect on our operating results. 6 9. Deterioration of general economic conditions could harm our business and results of operations. Our business and results of operations may be adversely affected by changes in national or global economic conditions, including inflation, interest rates, availability of capital markets, consumer spending rates, energy availability and costs (including fuel surcharges), and the effects of governmental initiatives to manage economic conditions. The continued volatility in financial markets and the deterioration of national and global economic conditions could impact our business and operations in a variety of ways, including as follows: ● consumers may shift purchases to lower-priced private label or other value offerings or may forego certain purchases altogether during economic downturns; and ● it may become more costly or difficult to obtain debt or equity financing to fund operations or investment opportunities, in each case on terms and within a time period acceptable to us. 10. We may be subject to product liability claims and product recalls, which could negatively impact our profitability. We plan to sell food products for human consumption, which involves risks such as product contamination or spoilage, product tampering, and other adulteration of food products. We may be subject to liability if the consumption of any of our products causes injury, illness, or death. In addition, we will voluntarily recall products in the event of contamination or damage.A significant product liability judgment or a widespread product recall may negatively impact our sales and profitability for a period of time depending on product availability, competitive reaction, and consumer attitudes. Even if a product liability claim is unsuccessful or is not fully pursued, the negative publicity surrounding any assertion that our products caused illness or injury could adversely affect our reputation with potential customers and our corporate and brand image. 11. If we fail to comply with the many laws applicable to our business, we may face lawsuits or incur significant fines and penalties. Once operating, our facilities and products will be subject to many laws and regulations administered by the United States Department of Agriculture, the Federal Food and Drug Administration, the Occupational Safety and Health Administration, and other federal, state, local, and foreign governmental agencies relating to the processing, packaging, storage, distribution, advertising, labeling, quality, and safety of food products and health and safety of our employees. Our failure to comply with applicable laws and regulations could subject us to lawsuits, administrative penalties and injunctive relief, civil remedies, including fines, injunctions, and recalls of our products. Our operations are also subject to extensive and increasingly stringent regulations administered by the Environmental Protection Agency, which pertain to the discharge of materials into the environment and the handling and disposition of wastes. Failure to comply with these regulations can have serious consequences, including civil and administrative penalties and negative publicity. 12. Increased competition may result in reduced sales or profits. The food industry is highly competitive, and increased competition can have an impact on our sales and we may need to reduce prices to respond to competitive and customer pressures. Competitive pressures also may restrict our ability to increase prices, including in response to cost increases. We may not be able to generate profits if a reduction in prices or increased costs are not counterbalanced with increased sales volume. 13. An oversupply of fruit and vegetables in the marketplace may cause us to experience a decline in revenues due to a lack of demand for our products. Despite a general increase in market size, the amount of fruit and vegetables produced by our competitors, especially during peak periods, may create an oversupply in the market and may reduce our ability to attract customers, maintain pricing, and achieve profitability. 14. We must identify changing consumer preferences and develop and offer food products to meet their preferences. Consumer preferences evolve over time and the success of our products will depend on our ability to identify the tastes and dietary habits of consumers and to offer products that appeal to their preferences. Introduction of new products requires significant research and development as well as marketing. If our products fail to meet consumer preference, then the return on that investment will be less than anticipated and our strategy to grow sales and profits with investments in marketing and innovation will be less successful. 15. Our growing technology is not yet proven and we have not used it to grow commercially viable amounts of fruit and vegetables.If our technology is not capable of producing commercially viable amounts of fruit and vegetables, we will not be able to generate revenues. The technology we use to grow fruit and vegetables in urban settings is untested in large scale commercial production.If our technology is not capable of producing fruit and vegetables in sufficient quantities, or if growing fruit and vegetables in these quantities using our technology proves to be too costly, we will not be able to generate revenues or achieve profitability. 7 Risks Related to the Ownership of Our Stock 16. We will likely conduct further offerings of our equity securities in the future, in which case your proportionate interest may become diluted. Since our inception, we have relied on sales of our common stock to fund our operations.We will likely be required to conduct additional equity offerings in the future to finance our current business or to finance subsequent businesses that we decide to undertake.If common stock is issued in return for additional funds, the price per share could be lower than that paid by our current stockholders.We anticipate continuing to rely on equity sales of our common stock in order to fund our business operations.If we issue additional stock, your percentage interest in us will be diluted. 17.Though our common stock is quoted on the OTC Bulletin Board, trading of our stock is sporadic.This could adversely affect your ability to sell your shares and the available price for the shares when sold.You may not be able to sell your shares at your purchase price or at any price at all. Our common stock is quoted on the OTC Bulletin Board under the trading symbol “URBF”.The market for our stock is highly volatile.We cannot assure you that there will be a market in the future for our common stock.Trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a depressive effect on the market price for our common stock.You may not be able to sell your shares at your purchase price or at any price at all.Accordingly, you may have difficulty reselling any shares your purchase from the Selling Securityholder. 18. Because the SEC imposes additional sales practice requirements on brokers who deal in shares of penny stocks, some brokers may be unwilling to trade our securities. This means that you may have difficulty reselling your shares, which may cause the value of your investment to decline. Our shares are classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 (the “Exchange Act”) which imposes additional sales practice requirements on brokers-dealers who sell our securities in this offering or in the aftermarket.For sales of our securities, broker-dealers must make a special suitability determination and receive a written agreement prior from you to making a sale on your behalf.Because of the imposition of the foregoing additional sales practices, it is possible that broker-dealers will not want to make a market in our common stock.This could prevent you from reselling your shares and may cause the value of your investment to decline. 19. Financial Industry Regulatory Authority (FINRA) sales practice requirements may limit your ability to buy and sell our common stock, which could depress the price of our shares. FINRA rules require broker-dealers to have reasonable grounds for believing that an investment is suitable for a customer before recommending that investment to the customer.Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status and investment objectives, among other things.Under interpretations of these rules, FINRA believes that there is a high probability such speculative low-priced securities will not be suitable for at least some customers.Thus, FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our shares, have an adverse effect on the market for our shares, and thereby depress our share price. 8 20. Our security holders may face significant restrictions on the resale of our securities due to state “blue sky” laws. Each state has its own securities laws, often called “blue sky” laws, which (i) limit sales of securities to a state’s residents unless the securities are registered in that state or qualify for an exemption from registration, and (ii) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state.Before a security is sold in a state, there must be a registration in place to cover the transaction, or the transaction must be exempt from registration. The applicable broker must be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state. A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as the market-makers for our common stock.There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities.You should therefore consider the resale market for our common stock to be limited, as you may be unable to resell your shares without the significant expense of state registration or qualification. 21. We do not intend to pay dividends and there will thus be fewer ways in which you can make a gain on your investment. We have never paid any cash or stock dividends and we do not intend to pay any dividends for the foreseeable future.To the extent that we may require additional funding currently not provided for in our financing plan, our funding sources may prohibit the declaration of dividends.Because we do not intend to pay dividends, any gain on your investment will need to result from an appreciation in the price of our common stock.There will therefore be fewer ways in which you can make a gain on your investment. 22.Our compliance with the Sarbanes-Oxley Act and SEC rules concerning internal controls will be time-consuming, difficult, and costly. It will be time-consuming, difficult and costly for us to develop and implement the internal controls, processes and reporting procedures required by the Sarbanes-Oxley Act.We may need to hire additional personnel to do so, and if we are unable to comply with the requirements of the legislation we may not be able to obtain the independent accountant certifications that the Sarbanes-Oxley Act requires publicly traded companies to obtain. Under Section404 of the Sarbanes-Oxley Act and current SEC regulations, we will be required to furnish a report by our management on our internal control over financial reporting beginning with our Annual Report on Form 10-K for our fiscal year ending July 31, 2010.We will soon begin the process of documenting and testing our internal control procedures in order to satisfy these requirements, which is likely to result in increased general and administrative expenses and may shift management’s time and attention from revenue-generating activities to compliance activities.While we expect to expend significant resources to satisfy this requirement, we may not be able to achieve our objective on a timely basis. 9 Use of Proceeds We will not receive any proceeds from the resale of the securities offered through this Prospectus by the Selling Securityholder, however, we will receive payment in cash or notes issued by the Selling Securityholder upon any exercise of warrants.If all such warrants covered by this prospectus are exercised for cash, we will receive gross proceeds of approximately $6,750,000 in the form of a note. Determination of Offering Price The Selling Securityholder will sell its shares at prevailing market prices or privately negotiated prices. The number of securities that may be actually sold by the Selling Securityholder will be determined by the Selling Securityholder. The Selling Securityholder is under no obligation to sell all or any portion of the securities offered, nor is the Selling Securityholder obligated to sell such shares immediately under this Prospectus. The Selling Securityholder may sell securities at any price depending on privately negotiated factors such as its own cash requirements, or objective criteria of value such as the market value of our assets. Selling Security Holders All of the shares of common stock registered for sale pursuant to this prospectus are shares issued to the Selling Securityholder in payment of a commitment fee or issuable upon exercise of a warrant owned by the Selling Securityholder. All of the shares offered hereby were acquired or will be acquired by the Selling Securityholder in connection with that certain Preferred Stock Purchase Agreement, dated April 13, 2010, between us and Socius Capital Group, LLC, an affiliate of the Selling Securityholder.We have agreed to pay all expenses and costs to comply with our obligation to register the Selling Securityholder’s shares of common stock. We have also agreed to indemnify and hold harmless the Selling Securityholder against certain losses, claims, damages or liabilities, joint or several, arising under the Securities Act of 1933. The following table sets forth the name of the Selling Securityholder, the number of shares of common stock beneficially owned by the Selling Securityholder immediately prior to the date of this prospectus (assuming that we sell all $5 million of Series A Preferred Stock and that those sales take place at times when our stock price is $0.17 per share) and the total number of shares that may be offered pursuant to this Prospectus. The table also provides information regarding the beneficial ownership of our common stock by the Selling Securityholder as adjusted to reflect the assumed sale of all of the shares offered under this prospectus. Percentage of beneficial ownership before this offering is based on 49,804,758 shares of our common stock outstanding as of June 2, 2010. The Selling Securityholder may offer the shares for sale from time to time in whole or in part. Except where otherwise noted, the Selling Securityholder named in the following table has, to our knowledge, sole voting and investment power with respect to the shares beneficially owned by it. Name of Selling Security Holder Shares Owned Prior to this Offering Percent (2) Maximum Numbers of Shares Being Offered Beneficial Ownership After Offering Percentage Owned upon Completion of the Offering Socius CG II, Ltd. (3) 28,470,588 (4) 0 0 Total The number and percentage of shares beneficially owned is determined to the best of our knowledge in accordance with the Rules of the SEC and the information is not necessarily indicative of beneficial ownership for any other purpose.Under such rules, beneficial ownership includes any shares as to which the selling security holder has sole or shared voting or investment power and also any shares which the selling security holder has the right to acquire within 60 days of the date of this Prospectus. The percentages are based on 78,275,346 shares of our common stock issued and outstanding and as at June 2, 2010, assuming all of the warrants held by the Selling Securityholder are exercised. The sole stockholder of Socius CG II, Ltd. is Socius Capital Group, LLC.Voting and dispositive power with respect to the shares held by Socius CG II, Ltd. is exercised by Terren Peizer, the Managing Director of Socius Capital Group, LLC and Socius CG II, Ltd., who acts as investment advisor to these entities.Neither Socius Capital Group, LLC norSocius CG II, Ltd. is a registered broker-dealer or an affiliate of a registered broker-dealer. Consists of 1,470,588 shares of our common stock owned by the Selling Securityholder and warrants exercisable by the Selling Securityholder to acquire an additional 27,000,000 shares of our common stock. Except as otherwise noted in the above list, the named party beneficially owns and has sole voting and investment power over all the shares or rights to the shares.The numbers in this table assume that none of the Selling Securityholder will sell shares not being offered in this Prospectus or will purchase additional shares, and assumes that all the shares being registered will be sold. Other than as described above, none of the Selling Securityholder or their beneficial owners has had a material relationship with us other than as a security holder at any time within the past three years, or has ever been one of our officers or directors or an officer or director of our predecessors or affiliates. 10 Plan of Distribution The Selling Securityholder and any of its pledgees, assignees and successors-in-interest may, from time to time, sell any or all of the shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. The Selling Securityholder may use any one or more of the following methods when selling shares: ● ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; ● block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; ● purchases by a broker-dealer as principal and resale by the broker-dealer for its account; ● an exchange distribution in accordance with the rules of the applicable exchange; ● privately negotiated transactions; ● settlement of short sales; ● broker-dealers may agree with the Selling Securityholder to sell a specified number of such shares at a stipulated price per share; ● a combination of any such methods of sale; ● throughthe writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; or ● any other method permitted pursuant to applicable law. The Selling Securityholder may also sell shares under Rule144 under the Securities Act, if available, rather than under this prospectus. Broker-dealers engaged by the Selling Securityholder may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the Selling Securityholder (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated. The Selling Securityholder does not expect these commissions and discounts relating to its sales of shares to exceed what is customary in the types of transactions involved. In connection with the sale of our common stock or interests therein, the Selling Securityholder may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume. The Selling Securityholder may also sell shares of our common stock short and deliver these securities to close out its short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities. The Selling Securityholder may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). The shares will be sold only through registered or licensed brokers or dealers if required under applicable state securities laws. In addition, in certain states, the shares may not be sold unless they have been registered or qualified for sale in the applicable state or an exemption from the registration or qualification requirement is available and is complied with. 11 The Selling Securityholder and any broker-dealers that act in connection with the sale of the shares might be deemed to be “underwriters” within the meaning of Section2(11) of the Securities Act of 1933, and any commissions received by such broker-dealers and any profit on the resale of the shares sold by them while acting as principals might be deemed to be underwriting discounts or commissions under the Securities Act. The Selling Securityholder may agree to indemnify any agent, dealer or broker-dealer that participates in transactions involving sales of the shares against certain liabilities, including liabilities arising under the Securities Act.If the Selling Securityholder is deemed to be an “underwriter” within the meaning of Section2(11) of the Securities Act, the Selling Securityholder will be subject to the prospectus delivery requirements of the Securities Act. Under applicable rules and regulations under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), any person engaged in the distribution of the resale shares may not simultaneously engage in market making activities with respect to our common stock for a period of two business days prior to the commencement of the distribution. In addition, the Selling Securityholdermay be subject to applicable provisions of the Exchange Act and the rules and regulations thereunder, including RegulationM, which may limit the timing of purchases and sales of shares of our common stock by the Selling Securityholder or any other person. We will make copies of this prospectus available to the Selling Securityholder and have informed the Selling Securityholder of the need to deliver a copy of this prospectus to each purchaser at or prior to the time of the sale. We will not receive any proceeds from the sale of the shares by the Selling Securityholder. Regulation M During such time as the Selling Securityholder may be engaged in a distribution of any of the securities being registered by this Prospectus, the Selling Securityholder is required to comply with Regulation M under the Exchange Act.In general, Regulation M precludes any selling security holder, any affiliated purchaser and any broker-dealer or other person who participates in a distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase, any security that is the subject of the distribution until the entire distribution is complete. Regulation M defines a “distribution”as an offering of securities that is distinguished from ordinary trading activities by the magnitude of the offering and the presence of special selling efforts and selling methods.Regulation M also defines a “distribution participant”as an underwriter, prospective underwriter, broker, dealer, or other person who has agreed to participate or who is participating in a distribution. Regulation M prohibits, with certain exceptions, participants in a distribution from bidding for or purchasing, for an account in which the participant has a beneficial interest, any of the securities that are the subject of the distribution.Regulation M also governs bids and purchases made in order to stabilize the price of a security in connection with a distribution of the security.We have informed the Selling Securityholder that the anti-manipulation provisions of Regulation M may apply to the sales of its shares offered by this Prospectus, and we have also advised the Selling Securityholder of the requirements for delivery of this Prospectus in connection with any sales of the shares offered by this Prospectus. With regard to short sales, the Selling Securityholder cannot cover its short sales with securities from this offering.In addition, if a short sale is deemed to be a stabilizing activity, then the Selling Securityholder will not be permitted to engage in such an activity.All of these limitations may affect the marketability of our common stock. 12 Penny Stock Rules The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC which: ● contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; ● contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to violations of such duties or other requirements of federal securities laws; ● contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask prices; ● contains the toll-free telephone number for inquiries on disciplinary actions; ● defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and ● contains such other information, and is in such form (including language, type size, and format) as the SEC shall require by rule or regulation. Prior to effecting any transaction in a penny stock, a broker-dealer must also provide a customer with: ● the bid and ask prices for the penny stock; ● the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; ● the amount and a description of any compensation that the broker-dealer and its associated salesperson will receive in connection with the transaction; and ● a monthly account statement indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to effecting any transaction in a penny stock not otherwise exempt from those rules, a broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive (i) the purchaser's written acknowledgment of the receipt of a risk disclosure statement, (ii) a written agreement to transactions involving penny stocks, and (iii) a signed and dated copy of a written suitability statement.These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our securities, and therefore our stockholders may have difficulty selling their shares. Blue Sky Restrictions on Resale When the Selling Securityholder wants to sell shares of our common stock under this Prospectus in the United States, the selling security holder will need to comply with state securities laws, also known as “blue sky laws,” with regard to secondary sales. All states offer a variety of exemptions from registration of secondary sales. Many states, for example, have an exemption for secondary trading of securities registered under section 12(g) of the Exchange Act or for securities of issuers that publish continuous disclosure of financial and non-financial information in a recognized securities manual, such as Standard & Poor’s.The broker for a selling security holder will be able to advise the stockholder as to which states have an exemption for secondary sales of our common stock. Any person who purchases shares of our common stock from the Selling Securityholder pursuant to this Prospectus, and who subsequently wants to resell such shares will also have to comply with blue sky laws regarding secondary sales. When this Prospectus becomes effective, and a selling security holder indicates in which state(s) he desires to sell his shares, we will be able to identify whether he will need to register or may rely on an exemption from registration. 13 Description of Securities to be Registered Our authorized capital stock consists of 100,000,000 shares of common stock, $0.01 par value, and 100,000,000 shares of preferred stock, $0.01 par value. Common Stock As of June 2, 2010, there were 49,804,758 shares of our common stock, and warrants to acquire a further 27,371,500 shares of our common stock, issued and outstanding. Holders of our common stock have no preemptive rights to purchase additional shares of common stock or other subscription rights.Our common stock carries no conversion rights and is not subject to redemption or to any sinking fund provisions.All shares of our common stock are entitled to share equally in dividends from sources legally available, when, as and if declared by our Board of Directors, and upon our liquidation or dissolution, whether voluntary or involuntary, to share equally in our assets available for distribution to our stockholders. Our Board of Directors is authorized to issue additional shares of our common stock not to exceed the amount authorized by our Articles of Incorporation, on such terms and conditions and for such consideration as our Board may deem appropriate without further security holder action. Voting Rights Each holder of our common stock is entitled to one vote per share on all matters on which such stockholders are entitled to vote.Since the shares of our common stock do not have cumulative voting rights, the holders of more than 50% of the shares voting for the election of directors can elect all the directors if they choose to do so and, in such event, the holders of the remaining shares will not be able to elect any person to our Board of Directors. Dividend Policy Holders of our common stock are entitled to dividends if declared by the Board of Directors out of funds legally available for payment of dividends.From our inception to June 2, 2010 we did not declare any dividends. We do not intend to issue any cash dividends in the future.We intend to retain earnings, if any, to finance the development and expansion of our business.However, it is possible that our management may decide to declare a stock dividend in the future.Our future dividend policy will be subject to the discretion of our Board of Directors and will be contingent upon future earnings, if any, our financial condition, our capital requirements, general business conditions and other factors. Preferred Stock We are authorized to issue up to 100,000,000 shares of “blank check” preferred stock.Preferred stock may be issued in one or more series and having the rights, privileges and limitations, including voting rights, conversion privileges and redemption rights, as may, from time to time, be determined by our board of directors.Preferred stock may be issued in the future in connection with acquisitions, financings, or other matters as our board of directors deems appropriate.In the event that any shares of preferred stock are to be issued, a certificate of designation containing the rights, privileges and limitations of such series of preferred stock will be filed with the Secretary of State of the State of Nevada.The effect of such preferred stock is that, subject to Federal securities laws and Nevada law, our board of directors alone, may be able to authorize the issuance of preferred stock which could have the effect of delaying, deferring, or preventing a change in control of us without further action by the stockholders, and may adversely affect the voting and other rights of the holders of our common stock.The issuance of preferred stock with voting and conversion rights may also adversely affect the voting power of holders of our common stock, including the loss of voting control to others. Pursuant to the Preferred Stock Purchase Agreement entered into on April 13, 2010, Socius Capital Group, LLC has agreed to purchase, upon the terms and subject to the conditions set forth therein and described below, up to $5.0 million of our newly authorized, non-convertible, redeemable Series A preferred stock at a price of$10,000 per share. Under the terms of the purchase agreement, from time to time, in our sole discretion, we may present Socius with a notice to purchase a specified amount of Series A preferred stock, which Socius is obligated to purchase on the 10th trading day after the date of the notice, subject to satisfaction of certain closing conditions.We will determine, in our sole discretion, the timing and amount of Series A preferred stock to be purchased by Socius, and may sell such shares in multiple tranches.Socius will not be obligated to purchase the Series A preferred stock upon our notice (i) in the event the closing price of our common stock during the nine trading days following delivery of our notice falls below 75% of the closing price on the trading day prior to the date such notice is delivered to Socius or (ii) to the extent such purchase would result in Socius and its affiliates beneficially owning more than 9.99% of our outstanding common stock. The Series A preferred stock is redeemable at our option on or after the fifth anniversary of the date of its issuance. The Series A preferred stock also has a liquidation preference per share equal to the original price per share thereof plus all accrued dividends thereon, and is subject to repurchase by us at Socius’ election under certain circumstances, or following the consummation of certain fundamental transactions by us, at the option of a majority of the holders of the outstanding shares of our Series A preferred stock. Holders of Series A preferred stock will have no voting rights.Holders of Series A preferred stock will be entitled to receive dividends, which will accrue in shares of Series A preferred stock on an annual basis at a rate equal to 10% per annum from the issuance date. Accrued dividends will be payable upon redemption of the Series A preferred stock. The Series A preferred stock ranks, with respect to dividend rights and rights upon liquidation: ● senior to our common stock and any other class or series of common or preferred stock; and ● junior to all of our existing and future indebtedness. 14 Interests of Named Experts and Counsel No expert or counsel named in this Prospectus as having prepared or certified any part thereof or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of our common stock was employed on a contingency basis or had or is to receive, in connection with the offering, a substantial interest, directly or indirectly, in us.Additionally, no such expert or counsel was connected with us as a promoter, managing or principal underwriter, voting trustee, director, officer or employee. Experts Our audited financial statements for the years ended July 31, 2008 and 2009 have been included in this Prospectus in reliance upon Seale & Beers, CPAs, LLC, an independent registered public accounting firm, as experts in accounting and auditing. Description of Business Information regarding market and industry statistics contained in this report is included based on information available to us that we believe is accurate. It is generally based on industry and other publications that are not produced for the purposes of securities offerings or economic analysis. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications outlined in the forward-looking statement language in the Prospectus summary and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. Overview We were incorporated as HL Ventures Inc. on May 21, 2007 under the laws of the State of Nevada.Urban Barns was incorporated on July 3, 2009 under the laws of the Province of Alberta.On December 4, 2009 we acquired all of the issued and outstanding common shares of Urban Barns pursuant to a share exchange agreement dated October 9, 2009.As a result, Urban Barns is now our wholly owned subsidiary.Our principal executive office is located at 7170 Glover Drive, Milner, British Columbia, Canada V0X 1T0.Our telephone number is 604.888.0420. Our fiscal year end is July 31. Current Business We are an urban produce production company that aims to be the supplier of choice of fresh, locally grown, high-quality organic and conventional fruits and vegetables for urban consumers. We have identified a revenue opportunity in the produce industry which we believe is currently underutilized.This consists primarily of producing select fruits and vegetables in a secure, indoor environment in close proximity to urban centers, where the population of potential consumers exceeds that of rural locales, regardless of regional climate or outdoor growing season constraints.Our business plan therefore seeks to eliminate two of the most important logistical problems facing both producers and consumers of organic and conventional fruits and vegetables today: ● costs and delays related to shipping fresh produce from where it is grown to where it can be sold; and ● variations in climate that prevents certain produce from being grown in certain markets. Our strategy is to develop a series of “Urban Barns” that we use to grow our fruits and vegetables in a number of urban centers, beginning with Vancouver, Canada and San Juan, Puerto Rico.To do this, we plan to lease and retrofit a series of warehouse-type facilities in high density strategic locations and purchase and install proprietary growing machines to grow our organic and conventional produce.We hope that this will provide consumers with a desirable degree of food security in addition to the other benefits associated with vertical farming, such as a reduced ecological footprint.As of the date of this Prospectus, we have not secured any such locations and have not began growing fruit and vegetables in commercially viable quantities. Our mission is to become the first company to create brand-name awareness for its produce by providing locally-grown fruits and vegetables to local retailers and businesses at prices that compete with those at which conventional and organic produce is typically offered.We believe that this will permit consumers to substitute fresh, healthy, high-quality local equivalents into their diet in place of fruits and vegetables grown in distant regions at a similar or more competitive price point. Currently, geography and logistics make local grown organic fruit and vegetables specialty or seasonal produce in areas with harsh winters such as the Northeast and Mid-West of the USA and all of Canada. The most common method of tapping into this market is with greenhouses. Unfortunately, this is a solution with high fixed costs and high variable costs. Due to the harsh winters and the encroachment on prime agricultural land, there is no realistic way for greenhouse growers to rapidly scale their operations to service all major urban markets. The main suppliers in the sector are large commercial enterprises in South California, or foreign enterprises in Mexico, Chile and Holland. According to figures generated by our management, shipping currently constitutes about seventy percent of the produce supply chain cost. As such, we believe there is an opportunity for Urban Barns to do two things: lower shipping costs without raising the fixed costs, and differentiate its product from other available produce. 15 Technology The technology that we plan to use to cultivate our fruits and vegetables consists of a proprietary vertical farming apparatus used to grow produce indoors which takes up a limited amount of space and subjects plants to a variety of light spectrums over the course of their growing cycles. In addition to the land-use benefits it provides, we believe that the growing apparatus makes efficient use of light, energy, water, temperature, production cycle, transportation and labor, and is capable of producing safe, healthy, fresh, high-quality produce in controlled indoor environments.Our strategy of using this technology strategically located in densely populated urban areas will allow us to reduce the cost of production, water usage, carbon emissions and herbicide and pesticide use as compared to traditional methods of farming. Our technology was developed by us and although the machine is not yet protected by patent, we anticipate that we will file a Canadian patent application in the next 12 months to protect this proprietary technology.Currently, we rely on business secrets and know-how to protect our proprietary technology. In addition to our proprietary technology, we are also actively seeking to acquire the rights to patented growing equipment developed by third parties. Our management believes that our growing machines, which are set to occupy approximately 150 square feet of floor space, will be able to yield as much output as 1500 square feet of greenhouse space, and allow a single plant to produce up to five times the crop yield that it would using standard greenhouse cultivation practices. Products and Services We plan to initially offer the following fruits and vegetables for sale, as we have found that they are relatively easy to propagate and can be grown to maturity in short production cycles: lettuce, spinach, basil, strawberries, cucumbers, eggplant, peppers and tomatoes.We have identified these items due to their high demand and profit potential, but this list is by no means exhaustive. Our President, Chief Executive Officer and Director, Jacob Benne is also the founder of Bevo Agro Inc., a premier propagator of plants in North America.As of the date of this Prospectus, Bevo Agro has been awarded Organic Crop Improvement Association (OCIA) International certification for cucumbers, eggplant, peppers and tomatoes (including the campari variety), and we anticipate cultivating organic varieties of these along with conventional varieties of lettuce, spinach, basil and strawberries.We have not yet entered into a definitive agreement with Bevo Agro, but we are in negotiations to have Bevo Agro to supply seedlings, which are young plants that have been propagated from seeds, for our initial Vancouver “urban barn”.Due to our relationship with Bevo Agro, we anticipate that it will also supply any other “urban barns” that we establish in the Pacific Northwest. We have identified major urban centers in the United States and Canada, where the population is dense and many people live in areas serviced by a relatively small number of distant large food growers situated in South California, Mexico and Chile. We envision a network of ‘Urban Barns’ delivering hundreds of tons of food daily to retailers servicing these urban centers, and millions of people gaining access to our locally grown, fresh, high-quality produce instead of being shipped from Mexico, California or Chile. We believe that this will effectively increase quality of the produce as well as reduce shipping times and costs to bring fresh produce to market. Market Currently, geography and logistics make produce farming a specialty or seasonal enterprise.We are dedicated to changing this perception by growing fresh, safe, healthy organic and conventional fruits and vegetables in urban facilities regardless of climate on a year-round basis in a more environmentally-sustainable manner than traditional or greenhouse cultivation would permit.Through the use of our specialized growing machines and the selection of strategic locations for our “Urban Barns”, we believe that we can both service and expand the ever-increasing market for locally-grown produce in a cost-effective and competitive manner. The value of the 2008 US vegetable and lemon crop was estimated at $10.4 billion, up 4 percent from 2007. In terms of production, the three largest crops were onions, head lettuce and watermelons, which combined to account for 37 percent of the total production. Tomatoes, head lettuce and onions claimed the highest values, accounting for 32 percent of the total value when combined. California continued to be the leader in fresh vegetable and melon production, accounting for 49 percent of annual fresh vegetable and melon output. (Vegetables Annual Summary, NASS, USDA, 2009.) There are strong indications that consumers are now, more than ever, interested in purchasing safe, locally-grown produce that is subject to a standard of quality such as organic certification.The recent growth of farmer’s markets and the expansion of supermarket chains such as Whole Foods demonstrates that demand for such produce exists, as do public concern over herbicide and pesticide use, country-of-origin labeling and greenhouse gas emissions associated with shipping produce hundreds, and even thousands, of miles from farm to retail outlet.The “eat locally” movement has even been touted in the mainstream U.S. media as a method of reducing one’s carbon footprint. Organic products account for less than 2% of Canada’s food supply and occupy less than 1% of its dedicated cropland.Nevertheless, over the past decade the market for such products has grown by approximately 20% and it is projected to continue to grow for the foreseeable future. We plan to capitalize on the opportunity presented by this shift in consumer attitudes by offering them fresh; locally-grown organic and conventional produce alternatives that are competitively-priced and capable of instilling a measure of brand recognition. To achieve the latter, we plan to employ shop-floor selling techniques (i.e. “taste-before-you-buy” campaigns) at the retail level, engage in targeted print advertising and leverage existing social networks on the Internet.We also plan to target additional markets that require bulk produce on a continuous basis, such as produce processors, hotels and restaurants, and we believe that our ability to provide a constant supply of select high volume fruits and vegetables regardless of the local climate will differentiate our produce from that of our competitors. 16 Distribution Methods We plan to become a leading supplier of produce to large retail chains by differentiating our fruits and vegetables from other available produce and substantially lowering the shipping costs required to transport most produce from its point of origin to point of sale.To accomplish this, we plan to acquire and retrofit a network of buildings in high density urban locations and equip them with proprietary growing machines to cultivate a variety of fruits and vegetables.The technology will allow us to grow produce with high yields using a fast growing cycle in any location regardless of the local climate. Once we have grown our produce, we plan to leverage the infrastructure established by Robyn Jackson, our Vice President, Logistics and Director, to distribute our fruits and vegetables on a cost-effective basis throughout western Canada.We anticipate entering into agreements with a variety of regional distributors in any other locations in which we plan to operate once we have established the validity of our business model. Robyn Jackson is currently the President and CEO or Robyn’s Trucking, one of Western Canada’s largest food distributors and Mr. Jackson will be in charge for establishing logistics solutions for Urban Barns fruit and produce as well as development of relationships with local distributors and major retailers. Locations We plan to establish our first two “Urban Barns” in Vancouver, Canada and San Juan, Puerto Rico.We have entered into negotiations with Jacob Benne, our President, Chief Executive Officer and Director, to supply space for our first commercial facility in Vancouver and we have also met with the Secretary of Agriculture of the Commonwealth of Puerto Rico, who has indicated an interest in donating government property to attract us to establish a facility in San Juan.We targeted Puerto Rico for our second location based on tax incentives, the presence of a large potential customer base, and a thriving tourism industry whose hotels, cruise ships and restaurants require a supply of fresh, high-quality produce year-round.We have recently appointed Mr. Cesar Montilla as our Director of Business Development.Mr. Montilla is a resident of Puerto Rico and will be our local representative in this region. Following the set-up of our first two “urban barns”, we anticipate investigating other potential locations in North America and evaluating such attributes as local production costs, our existing and prospective distributor relationships, typical local produce prices and local competition before we commit to establishing a facility in any urban center. Competition We will compete with a number of unrelated seasonal operators of greenhouses spread across our target market areas. This common method of growing high-quality produce is limited in terms of cost and scale. Operators must incur both high fixed and variable costs to build and maintain specialized structures for this purpose, which makes it difficult for them to scale their operations to optimal size in multiple locations. We plan to establish a network of controlled indoor environments in multiple urban locations for the purpose of growing fresh fruit and vegetables and supplying this produce to major food retailers on a year-round basis.Since we plan to acquire and retrofit existing vacant run-down buildings and use proprietary technology to grow our fruits and vegetables, we will not have to incur a significant capital outlay to establish our “urban barns”, and the only limitations we will face in terms of scale will be related to the cost of acquiring and renovating similar facilities in close proximity to multiple urban centers. We also face competition from producers of organic fruits and vegetables that are grown and shipped from such locations as California, Mexico and Chile.In many cases, these producers are able to grow produce year-round, but they face uncertainty related to shipping costs and delays and variations in climate, as well as environmental risks related to runoff exposure and the presence of airborne agents from surrounding farms. Intellectual Property We own the copyright of our logo and all of the contents of our website, www.urbanbarnsfoods.com.We have not filed for any protection of our trademark and we do not currently own any other intellectual property rights. 17 Research and Development We did not spend any amounts on research and development activities from our inception on May 21, 2007 to July 31, 2009.Since then however, our directors and executive officers have devoted a significant amount of their time to research and development activities on our behalf, including the development of Urban Barns’ proprietary technology. Reports to Security Holders Although we are not currently subject to the reporting and other requirements of the Exchange Act, we intend to furnish our shareholders with annual reports containing financial statements audited by our independent auditors and to make available quarterly reports containing unaudited financial statements for each of the first three quarters of our fiscal year. The public may read and copy any materials that we file with the SEC at the SEC's Public Reference Room at treet NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site at www.sec.gov that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. Government Regulation We do not currently require any government approvals for our current business activities.However, once we have established our planned “urban barns” locations, we anticipate that we will have to obtain the necessary government licenses, authorizations and labor permits to legally manage our facilities in the locations in which we plan to operate.Many of our facilities and products will be subject to various laws and regulations administered by the UnitedStates Department of Agriculture, the Federal Food and Drug Administration, the Occupational Safety and Health Administration, and other federal, state, local, and foreign governmental agencies relating to the quality and safety of products, sanitation, safety and health matters, and environmental control. We believe that we comply with such laws and regulations in all material respects, and that continued compliance with such regulations will not have a material effect upon capital expenditures, earnings, or our competitive position. While our intended business activities do not currently violate any laws, any regulatory changes that impose restrictions or requirements on us or on our potential customers could adversely affect us by increasing our operating costs, which could have a material adverse effect on our results of operations. We do not currently incur any significant expenses related to compliance with environmental regulations, and do not believe that this will be a significant expense once we establish our ‘Urban Barns’. Employees As of June 2, 2010 we did not have any employees.Our directors and officers provide us with services on a consulting basis.We plan to hire a number of full-time employees in the near future to engage in administrative tasks and the development of our first two “urban barn” facilities in Vancouver, Canada and San Juan, Puerto Rico.Once we have entered into definitive agreements to distribute our produce, we anticipate hiring additional employees to operate these facilities and engaging various consultants to provide legal, accounting, marketing and software development services to us. 18 Description of Property Our executive office is located at 7170 Glover Drive, Milner, British Columbia, Canada V0X 1T0. We have not entered into any agreement regarding this office, which is provided to us at no charge by Jacob Benne, our President, Chief Executive Officer and Director. Legal Proceedings We are not aware of any pending or threatened legal proceedings which involve us or any of our products or services. Market for Common Equity and Related Stockholder Matters Market Information Our common stock is not traded on any exchange.Our common stock is quoted on OTC Bulletin Board under the trading symbol “URBF.OB”.We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange.Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers.OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a national or regional stock exchange. The following table reflects the high and low bid information for our common stock obtained from Stockwatch and reflects inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. The high and low bid prices of our common stock for the periods indicated below are as follows: FINRA OTC Bulletin Board Quarter Ended(1) High Low April 30, 2010 $ $ January 31, 2010 $ $ The first trade in our stock did not occur until November 4, 2009. Holders As of June 2, 2010 there were 131 holders of record of our common stock. Dividends To date, we have not paid dividends on shares of our common stock and we do not expect to declare or pay dividends on shares of our common stock in the foreseeable future.The payment of any dividends will depend upon our future earnings, if any, our financial condition, and other factors deemed relevant by our Board of Directors. Equity Compensation Plans On March 5, 2010 our board of directors approved the establishment of the 2010 Stock Plan which provides for the issuance of 2,000,000 shares of our common stock and options to acquire a further 2,000,000 shares of our common stock to our directors, officers, employees and consultants.As of June 2, 2010, no shares had been issued. Financial Statements We have including the following sets of financial statements in this registration statement: ● our unaudited interim financial statements for the period ended January 31, 2010 starting on page F-1; and ● our audited financial statements for the years ended July 31, 2009 and July 31, 2008. These statements do not reflect our reverse merger with Urban Barns Foods Inc., a private Alberta company. 19 Financial Statement Index URBAN BARNS FOODS INC. Consolidated Financial Statements (Expressed in US dollars) Consolidated Balance Sheets as of January 31, 2010 and July 31, 2009 (Unaudited) F-1 Consolidated Statements of Operations for the three and six months ended January 31, 2009 and 2010 (Unaudited) F-2 Consolidated Statements of Cash Flows for the six months ended January 31, 2009 and 2010 (Unaudited) F-4 Notes to the Consolidated Financial Statements (Unaudited) F-5 URBAN BARNS FOODS INC. Consolidated Financial Statements (Expressed in US dollars) Report of Independent Registered Public Accounting Firm F-12 Balance Sheets as of July 31, 2009 and 2008 F-13 Statements of Operations for the years ended July 31, 2009 and 2008 F-14 Statement of Change in Stockholders’ Equity for the years ended July 31, 2009 and 2008 F-15 Statements of Cash Flows for the years ended July 31, 2009 and 2008 F-16 Notes to the Financial Statements F-17 20 URBAN BARNS FOODS INC. (f.k.a. HL Ventures Inc.) (A Development Stage Company) Balance Sheets (Unaudited) As of As of January 31, 2010 July 31, 2009 (Unaudited) (Unaudited) ASSETS Current Assets Cash $ $ Total Cash Other Assets Deposits - Total Other Assets - Total Current Assets Fixed Assets Growing Machines (Net of Depreciation) - Website (Net of Depreciation) - Total Fixed Assets - TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable (see Note 5) $ $
